 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. JONES,                               Case No.: 1:18-cv-01697-LJO-SKO (PC)

12                       Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
13            v.                                      ACTION FOR FAILURE TO STATE A
                                                      CLAIM
14    SHERMAN, et al.,
                                                      (Doc. 28)
15                       Defendants.
16

17          Plaintiff William J. Jones is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 14, 2019, the assigned magistrate judge issued findings and

21   recommendations to dismiss this action because Plaintiff fails to state a claim on which relief can

22   be granted. (Doc. 28.) Plaintiff filed objections on December 5, 2019. (Doc. 29.) In his objections,

23   Plaintiff states that his complaints state cognizable claims and thus should be allowed to proceed.

24   (Id. at 2.). However, Plaintiff does not address the substance of the findings, which provide that

25   Plaintiff’s complaints are filled with conclusory statements and do not allege sufficient facts to

26   state a claim that is plausible on its face. (Doc. 28 at 4-5.) See Ashcroft v. Iqbal, 556 U.S. 662,

27   678 (2009). Because Plaintiff has received three prior opportunities to amend, the Court finds that

28   further opportunity would be futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012).
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly, the Court ORDERS:

 5          1.      The findings and recommendations issued on November 14, 2019, (Doc. 28), are

 6                  ADOPTED in full;

 7          2.      This action is DISMISSED; and,

 8          3.      The Clerk of the Court is DIRECTED to close this case.

 9
     IT IS SO ORDERED.
10

11      Dated:     December 17, 2019                       /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
